Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1. REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings. In particular, SEQ ID NO are required for the amino acid sequences of four or more specifically defined and enumerated residues appearing in Fig 12 and Fig 13.  

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

2.  Applicant’s amendments and responses filed 11/23/20, 9/23/20, 4/23/18 and 1/22/18 are acknowledged and have been entered.  

3.  Applicant's election without traverse of Group IV and the species of cancer in Applicant’s amendment and response filed 7/20/20 and Applicant's election with traverse of species of naked humanized antibody comprising the CDRs of the DF200 antibody in Applicant’s amendment and response filed 11/23/20 is acknowledged. 

Although Applicant has not explicitly used the word “traverse”, the basis for Applicant’s traversal of species of antibody is that initial search and examination of antibodies containing the CDRs of antibody DF200 regardless of conjugation and whether the antibodies are humanized, human, chimeric should be included because the search and examination will be largely coextensive and thus would not constitute a serious burden.


The requirement is still deemed proper and is therefore made FINAL.

Claim 66, 67 and 69 are also being included in search and examination (i.e., species of human, humanized or chimeric Mab or antigen-binding fragment thereof that competes for binding to KIR2DL1 on the surface of an NK cell with mAb DF200 to be administered in the claimed method). The species of a chimeric or humanized version of DF200 is also being included in examination.

Accordingly, claims 64 (non-elected species of Group IV) is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  

Claims 42-63 and 65-73 are presently being examined as they read upon the claimed method wherein the step administers a naked humanized or chimeric antibody or antigen binding fragment thereof comprising the CDRs of the DF200 antibody or that administers the DF200 antibody or the competing antibody recited in instant dependent claim 66 or one that cross-reacts with the recited KIR receptors and potentiates NK cell lysis imposed by said KIR receptors.  

4.  The disclosure is objected to because of the following informalities: 

     a) Sequence identifiers are required for the specifically defined and enumerated amino acid sequences appearing in Figures 12 and 13.  These identifiers may appear in either the brief description of the drawings for Figs. 12 and 13 or in the said figures themselves.

     b) The first sentence of the specification should be amended to disclose the patent number for parent application serial number 10/563,045.

Appropriate correction is required.

5.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

6. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claims 42, 43 and 65-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

As pertains to instant claims 66, 67 and 69, Applicant has broadly claimed a method of potentiating NK cell activity in a patient in need thereof, comprising the step of administering an effective amount of a human, humanized or chimeric  monoclonal antibody (mAb) or antigen-binding fragment thereof that binds to KIR2DL1 and KIR2DL2/3, wherein said mAb or antigen-binding fragment thereof inhibits binding of HLA-C molecules to KIR2DL1 and KIR2DL2/3 and a combination thereof, wherein said mAb or antigen-binding fragment thereof competes for binding to KIR2DL1 on the surface of an NK cell with antibody DF200 produced by the hybridoma deposited as CNCM I-3224, and wherein said mAb or antigen-binding fragment thereof is not NKVFS1 or an antigen-binding fragment thereof, and including the other recited limitations and the limitations recited in the dependent claims.   The monoclonal antibody/antigen-binding fragment thereof is generic.  

As pertains to claims 42, 43, 65, 68 and 70-73, Applicant has broadly claimed a method of potentiating NK cell activity in a patient in need thereof, comprising the step of administering an effective amount of an antibody (mAb) or antigen-binding fragment thereof that binds to KIR2DL1 and KIR2DL2/3, including human, humanized or chimeric, wherein said mAb or antigen-binding fragment thereof inhibits binding of HLA-C molecules to KIR2DL1 and KIR2DL2/3, and is capable of neutralizing or inhibiting KIR-mediated inhibition of NK cell cytotoxicity by NK cells expressing any of KIR2DL1, KIR2DL2/3 and a combination thereof.  In the instance of claims 42 and 43 the KIR receptor gene products are generic.  In the claims except for claims 42 and 43, the claims recite a proviso that the antibody is not NKVFS1.  In claims except for claim 56, the monoclonal antibody/antigen-binding fragment thereof is generic.  

The specification does not disclose a representative number of species of such polypeptide in the recited composition to be administered in the claimed method, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

The specification discloses “in any given individual’s NK repertoire there are cells that express a single KIR and thus, the corresponding NK cells are blocked only by cells expressing a specific lass I allele group” (page 3 at lines 8-11).  The specification further discloses that “potentiate NK cell activity” means that the antibody permits NK cells expressing an inhibitory KIR receptor on their surface to be capable of lysing cells that express on their surface a corresponding ligand for that particular inhibitory KIR receptor (e.g., a particular HLA antigen) (page 5 at lines 4-12).  The specification discloses that at least one of KIR2DL1 or KIR2DL2/3 is present in at least about 90% of the human population:  “Thus, compositions of this invention may be used to effectively activate or potentiate NK cells in most human individuals, typically in about 90% of human individuals or more” (page 5 at lines 17-18).  

With regard to instant claims 66, 67 and 69, the specification further discloses that the term “competes with” when referring to a particular mAb such as DF200 means that an antibody competes with the mAb in a binding assay using either recombinant KIR molecules or surface expressed KIR molecules (page 6 at lines 15-18).  However, these instant claims require that the mAb or antigen-binding fragment thereof competes for binding to the KIR2DL1 Receptor on the surface of an NK cell with antibody DF200.  

The specification discloses that in a competitive binding experiment obtained by surface plasmon resonance analysis, the mAb termed “1-4F1” competes with DF200 for binding to KIR2DL1 (page 18 at line 14) and to KIR2DL3 (page 18 at lines 21-22), while mAb  termed “1-7F9” is competitive with DF200 for binding to KIR2DL3 (page 18 at lines 22-23):
mAb   competes with DF200 for binding to receptor disposed on a BIACORE chip
1-4F1	KIR2DL1
1-7F9	KIR2DL3

These two antibodies are disclosed to be human antibodies (page 18 at lines 4-18) that cross-react for binding with immobilized KIR2DL1 and KIR2DL2/3 (example 4 at lines 16-23).  However, only mAb 1-4F1 competes for binding to immobilized KIR2DL1 with mAb DF200.

The specification also discloses that 1-7F9 can neutralize the KIR2DL-mediated inhibition of KIR2DL1 positive NK cell cytotoxicity of HLA-Cw4 positive target cells (page 18 at lines 4-8, Figure 5 and page 59 at lines 1-5).  The specification discloses that antibody 1-4F1 on the other hand was not able to reconstitute cell lysis by NK cells on HLA-Cw4 positive target cells (page 59 at lines 7-8).  

One antibody disclosed by the specification 1-4F1 cross-reacts with immobilized KIR2DL1 and KIR2DL2/3, competes for binding to KIR2DL1 disposed on a BIACORE chip with mAb DF200, but was not able to reconstitute cell lysis by NK cells on HLA-Cw4 positive target cells, i.e., ““ As expected, KIR2DL1+ NK cells displayed little if any cytolytic activity against target cells expressing HLA-Cw4…For example, the two cell lines tested (the HLA-Cw4 transfected 721.221 and the Cw4+ EBV cell lines) were not killed by KIR2DL1+ NK cells” …Antibodies 1-4F1…on the other hand were not able to reconstitute cell lysis by NK cells on Cw4 positive targets” (paragraph spanning pages 58-59).  The instant claim recites that the competing antibody is capable of neutralizing or inhibiting KIR-mediated inhibition of NK cell cytotoxicity in NK cells expressing any of KIR2DL1, KIR2DL2/3 and a combination thereof.

As pertains to claims 66, 67 and 69, there is no evidence of record for a representative number of antibodies that compete for binding to KIR2DL1 on the surface of an NK cell with antibody DF200 that is capable of neutralizing or inhibiting KIR-mediated inhibition of NK cell cytotoxicity in NK cells expressing KIR2DL1 or KIR2DL2/3 and a combination thereof.

The specification does not disclose a definition, limiting or otherwise, for “patient”, and thus a patient is not confined to just human.  

As pertains to the other included claims, although the specification discloses four species of fully human antibodies that were generated by immunizing transgenic mice engineered to express a human antibody repertoire with recombinant KIR protein and were selected for their ability to cross-react with immobilized KIR2DL1 And KIR2DL2 protein (see Example 4), and competition experiments were performed in subsequent examples, there is no evidence of record that these antibodies (and including DF200 which is a murine antibody) are representative of the breadth of the antibody in the claims because: (1) the antibody can be from any species that can produce and antibody or from an artificial repertoire, (2) there is no evidence of record that the antibodies and their sets of cognate CDRs for each of the antibodies is representative of the breadth of the genus.  

As pertains to lack of a structure/function relationship, the skilled artisan was aware that the genus of antibodies that bind to an antigen, an epitope of an antigen or to overlapping epitopes of an antigen is extremely broad and extremely structurally diverse, encompassing the full repertoire of species that can produce antibodies or of artificial repertoires (e.g., artificial libraries).  As is evidenced below, the cognate sets of CDRs that can bind to the same antigen, epitope or overlapping epitopes can be extensively different.  Therefore there is no structure/function relationship between the CDRs in the antibody (i.e., the structure of the antibody) and the epitope or epitope residues bound.
	
Edwards et al (JMB, 2003, 334: 103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lamda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well.

Lloyd et al (Protein Engineering, Eng. Design & Selection, 2009, 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding.  Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen.  Said reference also teaches that a wide variety of VH and VL pairings further increase diversity.  (See entire reference.)  

Goel et al (J. Immunol., 2004, 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin.  Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The said reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  

Khan and Salunke (J. Immunol, 2014, 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the said antibodies possessing entirely different CDR sequences.  Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability.  Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs.  Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity…Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations.  This may well have implications of Ag specificity beyond the naïve BCR repertoire, because Kaji et al….have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).  

Poosarla et al (Biotechn. Bioeng., 2017, 114(6): 1331-1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide.  Said reference further teaches “most B-cell epitopes…in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)

Torres and Casadevall (Trend. Immunol., 2008, 29(2): 91-97) teach that constant heavy domains of an antibody can affect binding affinity and specificity and V-region structure independent of avidity (i.e., the structure of the antibody constant heavy region domains can influence binding affinity and specificity independently of the variable region that comprises the CDRS that contain residues that contact antigen or and/or maintain conformation).  (See entire reference.) 

The evidentiary references thus underscore a large and structurally diverse genus of (the immune repertoire of) antibodies that bind to a same antigen, antibodies that bind to an epitope of an antigen, and antibodies that bind to overlapping epitopes of an antigen.

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. Notably, in the instant claims, the antibody to be administered in the claimed method must compete for binding to KIR2DL1 receptor on the surface of an NK cell with antibody DF200 and it must also bind to KIR2DL1 and KIR2DL2/3 receptors (i.e., cross-react with both) and it must be capable of neutralizing or inhibiting KIR-mediated inhibition of NK cell cytotoxicity in NK cells expressing KIR2DL1, KIR2DL2/3 or a combination thereof.

Although one of skill in the art could employ methods of discovery to make such antibodies and test them for the aforementioned requisite functional properties:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Applicant is reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the antibody to be administered in the claimed method.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such antibodies and hence not in possession of the method of using such antibodies at the time the instant application was filed.    

9.  Claims 42, 43, 56-63 and 65-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”).  

The specification does not disclose how to use the instant invention:

A method of potentiating NK cell activity in a patient in need thereof, comprising the step of administering to the patient in an effective amount: (1) a monoclonal antibody (mAb) or antigen-binding fragment thereof that comprises the CDRs of mAb DF200 antibody (deposited as CNCM I-3224) that binds to at least two different KIR receptor gene products, wherein the said mAb or antigen-binding fragment thereof is capable of neutralizing KIR-mediated inhibition of NK cell cytotoxicity in NK cells expressing at least one of said two different human inhibitory KIR receptors (e.g., KIR2DL1, KIR2DL2/3), wherein the antibody is DF200 or a humanized or chimeric version of DF200, and in the instance of claims 56-63, 65, 68 and 70-73 is not NKVFS1 or an antigen binding fragment thereof, or (2) a human, humanized or chimeric mAb or antigen binding fragment thereof that binds to KIR2DL1 and KIR2DL2/3, wherein said antibody or antigen binding fragment thereof inhibits binding of HLA-C molecules to KIR2DL1 And KIR2DL2/3 and thus, is capable of neutralizing or inhibiting KIR-mediated inhibition of NK cell cytotoxicity in NK cells expressing KIR2DL1, KIR2DL2/3 or a combination thereof, wherein said mAb or antigen binding fragment thereof competes for binding to said KIR2DL1 on the surface of an NK cell with antibody DF200 produced by the hybridoma deposited as CNCM I-3224) and wherein said human, humanized, or chimeric mAb or antigen binding fragment thereof is not NKVFS1 or an antigen binding fragment thereof (claims 66, 67 and 69), (3) the method administers a generic antibody that cross-reacts with KIR2DL1 and KIR2DL2/3 and inhibits binding of HLA-C molecules to said receptors and is capable of neutralizing or inhibiting KIR-mediated inhibition of NK cell cytotoxicity by NK cells expressing one or more of the said receptors, and 4)  including wherein the patient is suffering from a proliferative disorder, a generic immune disorder, or any other disorder in any patient.  

The specification has not enabled the breadth of the claimed invention because:  (1) the claims are broad, encompassing potentiating NK cell activity in a patient in need thereof having any condition, including wherein the patient is suffering from a proliferative disorder, a generic immune disorder, or any disorder (2) the state of the art evidences that determining a patient in need of NK cell potentiation is highly variable and dependent upon a particular individual, condition or disorder, stage of condition or disorder in an individuals, local microenvironment and inflammatory milieu, as well as other intrinsic factors, (3) the state of the art indicates that the KIR locus complex comprises more than twenty different haplotypes encoding various numbers of inhibitory and activating KIRs, in the context of the individual’s HLA genotype, influence cell licensing and activation and consequently influence potentiating NK cell activity (e.g., balance of activating and inhibitory receptors and activation thresholds), (4) the art evidences that it is unpredictable that the claimed method can be used for its stated purpose, (5) there are no working examples in the specification of administering the recited mAb to potentiate NK cell activity in a patient in need thereof, (6) the patient in need of NK cell activity potentiation is one who has a disease or disorder wherein such potentiation may promote, enhance, and/or induce a therapeutic effect, but undue experimentation is involved in determining in which patients such potentiation may promote, enhance, and/or induce a therapeutic effect.
The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed method can be used over the breadth of the claims without undue experimentation.  

The specification discloses “in any given individual’s NK repertoire there are cells that express a single KIR and thus, the corresponding NK cells are blocked only by cells expressing a specific lass I allele group” (page 3 at lines 8-11).  The specification further discloses that “potentiate NK cell activity” means that the antibody permits NK cells expressing an inhibitory KIR receptor on their surface to be capable of lysing cells that express on their surface a corresponding ligand for that particular inhibitory KIR receptor (e.g., a particular HLA antigen) (page 5 at lines 4-12).  The specification discloses that at least one of KIR2DL1 or KIR2DL2/3 is present in at least about 90% of the human population:  “Thus, compositions of this invention may be used to effectively activate or potentiate NK cells in most human individuals, typically in about 90% of human individuals or more” (page 5 at lines 17-18).  

The specification discloses that the term “competes with” when referring to a particular monoclonal antibody means that an antibody competes with the monoclonal antibody in a binding assay using either recombinant KIR molecules or surface expressed KIR molecules (page 6 at lines 15-18).  

The specification does not disclose a definition, limiting or otherwise, for “patient”, and thus, the term encompasses other than human patients.  

The specification discloses that preferred methods comprise administration of an effective amount of a pharmaceutical composition of the invention directed at increasing the cytotoxic activity of human NK cells in a subject having a cancer, an infectious disease or an immune disease (paragraph spanning pages 8-9).  The specification discloses that a patient in need of NK cell activity potentiation can be any patient having a disease or disorder wherein such potentiation may promote, enhance, and/or induce a therapeutic effect (or promotes, enhances, and/or induces such an effect in at least a substantial proportion of patients with disease or disorder and substantially similar characteristics as the patient- as ay [be] determined by, e.g. clinical trials.  “A patient in need of such treatment may be suffering from e.g., cancer, another proliferative disorder, an infectious disease or an immune disorder” (page 15 at lines 3-11).  The specification discloses a non-limiting laundry list of cancers and other proliferative diseases and infectious diseases (paragraph spanning pages 52-53, pages 53-54).  Included in “other proliferative disorders” but not limited thereto is hyperplasias, fibrosis, angiogenesis, atherosclerosis, stenosis, restenosis following angioplasty (page 53 at lines 29-32).   

Thus, the patient in need of NK cell activity potentiation is one who has a disease or disorder wherein such potentiation may promote, enhance, and/or induce a therapeutic effect.

The specification does not disclose any working examples of potentiating NK cell activity in a patient in need thereof by administering the recited antibody.  

The specification discloses that murine mAb DF200 reacts with KIR2DL1 and KIR2DL2/3 inhibitory receptors (e.g., page 57 at lines 6-8).  The specification discloses that DF200 mAb was used to mask the KIR2DL inhibitory receptors in vitro with the result that NK clones became unable to recognize their HLA-C ligands and displayed strong cytolytic activity of HLA-Cw3 or HLA-Cw4 target cells (e.g., page 57 at lines 21-23).  The specification also discloses that fully human mAb 1-7F9 can neutralize the KIR2DL-mediated inhibition of KIR2DL1 positive NK cell cytotoxicity of HLA-Cw4 positive target cells (page 18 at lines 4-8, Figure 5 and page 59 at lines 1-5).  The specification discloses that antibody 1-4F1 as well as two others (1-6F5 and 1-6F1) on the other hand was not able to reconstitute cell lysis by NK cells on HLA-Cw4 positive target cells (page 59 at lines 7-8).  

Evidentiary reference Fogel et al (Arthr. Res, Ther. 2013, 15:216, pages 1-9) teaches that there are different subsets of NK cells in a human subject, CD56dim NK cells that comprise about 90% of circulating peripheral NK cells and express high levels of CD16 and KIRs and perforin, and CD56bright NK cells that are more abundant in secondary lymphoid tissues, and that these two subsets have differential expression of cytokine receptors which allows the local microenvironment and inflammatory milieu to influence NK cell functional responses.  Fogel et al teach that impaired NK cell functional responses are frequently observed in patients with autoimmune disorders (i.e., in patients having an immune disorder as is recited in claim 43); however, although patients with hemophagocytic lymphohistiocytosis uniformely have decreased NK cell cytolytic responses (i.e., these patients need potentiation of NK cell activity), mutations in several proteins required for cytolytic granule release or function have been identified (i.e., defects downstream of KIR mediated inhibition of activation when inhibition is lifted, for example by administering an antibody that cross-reacts with KIR2DL1 and KIR2DL2/3 [and is capable of neutralizing KIR-mediated inhibition of NK cell cytotoxicity of cells in vitro, but not in the patient]).  For example, Fogel et al teach that some correlative studies of NK cell deficits in peripheral blood of autoimmune patients are inconclusive in significance to pathogenesis of the disease or condition.  Fogel et al teach that in MS, NK cells can either suppress or augment a T cell mediated CNS inflammation and that evidence of NK cell participation in the pathogenesis of MS will require further study.  Fogel et al teach “Studies in MS, RA, and SLE…provide tantalizing but incomplete evidence for contributions of specific subsets of NK cells (in both the periphery and affected tissues) to the onset or progression of autoimmunity…further research into the immunomodulatory role of NK cells in autoimmunity is warranted.”  (See entire reference).  

Evidentiary reference Selathurai et al (Cardiov. Res. 2014, 102: 128-137) teach “findings provide definitive evidence that NK cells are artherogenic and their production of perforin and granzyme B contributes to atherosclerosis and the expansion of necrotic cores” (see entire reference, especially conclusion section of abstract).  Note that as enunciated above, the instant specification discloses that atherosclerosis is a condition in a patient that is in need of NK cell potentiation and that NK cell potentiation can treat this condition.  

Another condition that the specification discloses as being treated by the claimed method is stenosis (see above).  However, evidentiary reference Uehara et al (J. immunol. 2005, 175: 3424-3430) teaches that progressive arterial stenosis or CAV is a leading cause of long-term failure of organ transplants, and that NK cell inactivation or depletion in humans may improve the long term outcome of transplanted organs (see entire reference, especially abstract and last sentence of reference).

Evidentiary reference Perricone et al (Autoimmun. Rev. 2008, 7: 384-390) teaches: “It is evident form literature that circulating NK-cells are deeply involved in autoimmunity, but the question is how and why they act as a two edged weapon.  Number of circulating NK-cells can be frequently altered depending on the disease taken into consideration.  Cytokine milieu, the microenvironment in which they mature and other stimuli acting on different cell surface receptors may differently trigger NK-cells response and influence their role in autoimmune diseases.  Functional differences between NK-cells at different anatomical sites, the adaptability of NK-cells effector responses and genetic factors may also explain differences in such responses (see entire reference, especially abstract).

Evidentiary reference Poli et al (Trends in Immunol. 2018, 39(6): 460-472) teaches that clinical success rates of use of NK cells in cancer immunotherapy is not optimal because of tumor escape mechanisms and the lack of NK cell specificity.  Said reference further teaches: “In immunology there are often two sides to the coin.  In the same way as the balance between inhibitory and activating messages governs NK cell functions, there is also a balance between the positive and negative actions of the latter. As new drugs and constructs are increasing our ability to modulate immune responses and populations, it becomes crucial to evaluate these beneficial and detrimental aspects to balance the outcomes and safety profiles of these therapies.  More generally, the Janus face of NK cells discussed here mirrors similar situations involving other immune cells…as well as their pathways of communication (receptor/ligand interactions, cytokines, chemokines, exosomes).  Most frequently, immune responses have a cost-ranging from tissue damage to cytokine storms that might become overwhelming and kill the individual-and these adverse effects might outweigh the potential benefits.  However, we obviously need our immune system to resist the continuous microbial pressure from the environment”.  Said reference further teaches that “NK cells cannot be designated as either beneficial or detrimental in any given situation…a deeper understanding of the detrimental role of NK cells will not only be crucial for the treatment of autoimmune and inflammatory conditions but will also enable the safe use of therapies that rely on the engineering of NK cell function for improved anticancer and anti-infectious therapies.  It is also important to note that contrasting results from animal models might of course be due to subtle variations in protocols, but also and probably more importantly reflect variations in the local microbiota in the respective facilities.  Indeed, a different origin of the mouse lines and even microbiota differences between individuals within the same animal house might affect experimental outcome.  It will be crucial to take these factors into account to increase our understanding of NK cell involvement in pathologic mechanisms and to usher in a new era of immunotherapeutics” (see entire reference, especially last two paragraphs).  

Thus, the evidentiary references underscore unpredictability/undue experimentation in using the claimed method over its full scope without undue experimentation.

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

10.  Claims 56-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that the monoclonal antibody DF200 is required to practice the claimed invention. As a required element, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification. If it is not so obtainable or available, the enablement requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the pertinent cell line which produces this antibody. See 37 CFR 1.801-1.809.
If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that the deposit has been made under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application is required.
In addition to the conditions under the Budapest Treaty, applicant is required to satisfy that all restrictions imposed by the depositor on the availability to the public of the deposited
material will be irrevocably removed upon the granting of a patent in U.S. patent applications.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809, an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
(A)   during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(B)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(C)    the deposit will be maintained in a public depository for a period of 30 years after the date of deposit or 5 years after the last request for a sample or for the enforceable life of the patent whichever is longer;
(D)    a viability statement in accordance with the provisions of 37 C.F.R. 1.807;
(E)    the deposit will be replaced should it become necessary due to inviability, contamination, or loss of capability to function in the manner described in the specification.
As an additional means for completing the record, Applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
Although the instant specification discloses at page 7, lines 25-28, “The hybridoma producing antibody DF200 has been deposited at the CNCM culture collection, as Identification no. "DF200", registration no. CNCM 1-3224, registered 10 Jun. 2004, Collection Nationale de Cultures de Microorganismes, Institut Pasteur, 25, Rue du Docteur Roux, F-75724 Paris Cedex 15, France”, the requisite statements enunciated supra have not been provided.
11. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.  Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 67 recites the limitation “said HLA-C molecules” at line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 67 depends upon instant base claim 66, which does not recite any HLA-C molecules.
13.  For the purpose of prior art rejections, the filing date of the instant claims 43, 56-63 and 65-73 is deemed to be the filing date of the 60/545,471 provisional parent application, i.e., 2/19/04, as the provisional parent application 60/483,894 does not support the claimed limitations of the instant application. 60/483,894 does not provide support for the method of treatment wherein the patient is suffering from another proliferative disorder besides cancer or a generic immune disorder, nor for the Fab’ or Fab-SH fragments recited in instant claim 56, nor for the proviso ---wherein the antibody or antibody-binding fragment thereof is not NKVFS1.
For the purpose of prior art rejections, the filing date of the instant claim 42 is deemed to be the filing date of provisional application number 60/483,894.  
14.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
15.  Claims 43, 56-63 and 65-73 are rejected under 35 U.S.C. 102(e) as being anticipated by US 2005/0037002 A1 (has priority to at least 7/24/03).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
US 2005/0037002 A1 discloses a method of treating a disease, including cancer, infectious or immune disease, in a human subject in need thereof comprising administering an antibody or antigen binding fragment thereof (such as for example, Fab, Fab’2 or scFv) in a therapeutically effective amount that is DF200 (registered as CNCM I-3224) or an antibody that binds to the same epitope as that bound by mAb DF200, or competes for binding with DF200 to a KIR receptor at the surface of a human NK cell, and pharmaceutical composition thereof.  US 2005/0037002 A1 discloses that the antibody or antigen binding fragment thereof may be human, humanized or chimeric. US 2005/0037002 A1 further disclosing making other antibodies and antigen binding fragments thereof (besides DF200 or EB6 or NKVSF1, the latter two are other disclosed antibodies suitable for administration in the method) that bind a common determinant of KIR2DL1 and KIR2DL2/3 and inhibits KIR2DL1 and KIR2DL2/3-mediated inhibition of NK cell cytotoxicity and using one of them in the method of treatment.  US 2005/0037002 A1 discloses that the said antibodies each inhibit binding of a HLA-C molecule having a Lys residue at position 80 to a human KIR2DL1 receptor and the binding of an HLA-C allele molecule having an Asn residue at position 80 to human KIR2DL2/3. US 2005/0037002 A1 discloses that these antibodies increase NK cell lysis of target cells. US 2005/0037002 A1 discloses that mAbs specific for KIR2DL1 have been shown to block the binding of KIR2DL1 to HLACw4 (or the like alleles, while mAbs against KIR2DL2/3 block the KIR2DL2/3 HLACw3 (or the like) alleles. US 2005/0037002 A1 discloses that such an antibody or antigen binding fragment thereof may be administered by itself (See entire reference, especially claims, [0010], [0022], [0047]-[0049], [0055], [0077], [0079]-[0082], [0092], [0101], [0104], [0112], [0114], [0116], [0218]).   
16.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.  Claims 42, 43, 56-63 and 65-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,067,997. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘997 administer to an individual in need of an effective amount of an antibody or antigen-binding fragment thereof that potentiates the cytotoxic activity of NK cells by blocking or neutralizing NK cell inhibition mediated by KIR2DL1 and KIR2DL2/3 wherein the antibody or antigen-binding fragment thereof is DF200 produced by hybridoma CNCM I-3224 or competes with DF200, including antibody 1-4F1 that has the VL/VH according to SEQ ID NO: 3 and 4, respectively of ‘997.  The antibody or antigen binding fragment can also be human, chimeric, humanized, or single chain.  ‘997 evidences that SEQ ID NO: 3 and 4 are the VL and VH regions of mAb 1-4F1 (see column 59 at lines 52-53).  The administered antibody is a species of that recited in the instant claims, and as such anticipates it.  

The 1-4F1 antibody of the instant application is one that meets the limitations of instant claim 66 as is evidenced in the written description rejection above in this office action. The instant claims that recite the specific HLA-C molecules are included in this rejection because they are inherent properties of antibodies that bind to one or the other of KIR2DL or KIR2DL2/3.  The instant claims that recite specific antigen-binding antibody fragments are included in this rejection because ‘997 evidences that such fragments as scFv were admitted prior art/obvious variants well before the time the instant invention was made (e.g., col. 35 at lines 15-24), and so it would have been prima facie obvious to have used a scFv fragment as the antigen-binding fragment in the claims of ‘997 in order to increase tissue penetration due to size.

Claims 42, 43, 56-63, 65-73 are directed to an invention not patentably distinct from claims 1-35 of commonly assigned 9,067,997, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 9,067,997, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

18.  Claims 42, 43, 56-63 and 65-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,551,483. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 8,551,483 treats a human subject in need thereof having a viral disease caused by HIV by administering an antibody that binds specifically to at least one of KIR2DL1 and KIR2DL2/3 and blocks KIR2DL1 and KIR2DL2/3 mediated inhibition of NK cell cytotoxicity, including wherein the antibody is one that competes with mAb DF200 in binding to at least one of the aforementioned KIR receptors.

The DF200 antibody binds to KIR2DL1 and KIR2DL2/3 and blocks KIR2DL1 and KIR2DL2/3 mediated inhibition of NK cell cytotoxicity, as is evident from the instant claims.  An antibody that competes with mAb DF200 would be one that has the same CDRs as it was well known in the art that CDRs contact the antigen, i.e., a chimeric or humanized version or an antigen-binding fragment of DF200.  Chimeric or humanized antibodies and antigen-binding fragments thereof were well known in the art prior to the time the instant invention was made for their reduced immunogenicity in comparison with a murine antibody (such as DF200) for administration to a human subject, as is evidenced for example by US 5,585,089 (see entire reference, especially background of the invention and claims), and so it would have been prima facie obvious to have constructed chimeric and humanized versions of DF200 to use in the method of the claims of ‘483.  The instant claims that recite the specific HLA-C molecules are included in this rejection because they are inherent properties of antibodies that bind to one or the other of KIR2DL or KIR2DL2/3.

Claims 42, 43, 56-63, 65-73 are directed to an invention not patentably distinct from claims 1-7 of commonly assigned 8,551,483, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 8,551,483, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

19.  Claims 42, 43, 56-63 and 65-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,333,255. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 9,333,255 enhances the efficacy of a therapeutic antibody or fragment thereof in treating a viral disease in a human subject in need by administering an antibody that binds specifically to a KIR2DL receptor that is KIR2DL1 and KIR2DL2/3 and blocks KIR2DL1 and KIR2DL2/3 mediated inhibition of NK cell cytotoxicity, including wherein the antibody is one that competes with mAb DF200 in binding to at least one of the aforementioned KIR receptors.

The DF200 antibody binds to KIR2DL1 and KIR2DL2/3 and blocks KIR2DL1 and KIR2DL2/3 mediated inhibition of NK cell cytotoxicity, as is evident from the instant claims.  An antibody that competes with mAb DF200 would be one that has the same CDRs as it was well known in the art that CDRs contact the antigen, i.e., a chimeric or humanized version or an antigen-binding fragment of DF200.  Chimeric or humanized antibodies and antigen-binding fragments thereof were well known in the art prior to the time the instant invention was made for their reduced immunogenicity in comparison with a murine antibody (such as DF200) for administration to a human subject, as is evidenced for example by US 5,585,089 (see entire reference, especially background of the invention and claims), and so it would have been prima facie obvious to have constructed chimeric and humanized versions of DF200 to use in the method of the claims of ‘255.  The instant claims that recite the specific HLA-C molecules are included in this rejection because they are inherent properties of antibodies that bind to one or the other of KIR2DL or KIR2DL2/3.

Claims 42, 43, 56-63, 65-73 are directed to an invention not patentably distinct from claims 1-12 of commonly assigned 9,333,255, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 8,551,483, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

20.  Claims 42, 43 and 65-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,884,593. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 9,884,593 are drawn to a method for treating AML or MM (i.e., types of cancer) in an individual by administering a therapeutically active amount of a mAb that binds to KIR2DL1 and KIR2DL2/3 and has the ability to block or neutralized KIR2DL1- and KIR2DL2/3-mediated NK cell inhibition, thereby potentiating NK cell mediated cytotoxicity. 

Instant claims 66, 67 and 69 are included in this rejection because an antibody having the same CDRs as the antibody recited in the claims of ‘593 would be expected to compete for binding to KIR2DL1 and humanizing or chimerizing a non-human antibody (i.e., having the same CDRs but human framework or constant region residues) for administration to a human individual was well known in the art and obvious to have performed before the instant invention was made. (Chimeric or humanized antibodies and antigen-binding fragments thereof were well known in the art prior to the time the instant invention was made for their reduced immunogenicity in comparison with a murine antibody for administration to a human subject, as is evidenced for example by US 5,585,089 (see entire reference, especially background of the invention and claims), and so it would have been prima facie obvious to have constructed chimeric and humanized versions of DF200 to use in the method of the claims of ‘593). The instant claims that recite the specific HLA-C molecules are included in this rejection because they are inherent properties of antibodies that bind to one or the other of KIR2DL or KIR2DL2/3.

Claims 42, 43 and 65-73 are directed to an invention not patentably distinct from claims 1-10 of commonly assigned 9,884,593, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 9,067,997, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

21.  Claims 42, 43 and 65-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 108-115, 117-124, 126 and 128 of copending Application No. 14/753,886. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘886 recite a method for treating SLE (i.e., an immune disorder) comprising administering to an individual in need thereof an effective amount of an anti-KIR antibody or antigen binding fragment thereof that cross-reacts with KIR2DL1 and KIR2DL 2/3 and potentiates the cytotoxic activity of NK cells by blocking or neutralizing the inhibition of NK cell activity mediated by KIR2DL1 and /or KIR2DL2/3, wherein the antibody is one that is 1-4F1 or 1-7F9, comprises the VH/VL thereof, or has the cognate CDRs thereof (as evidenced by [0249]- [0251] of the specification of ‘886). The administered antibody are species of those recited in the instant claims, and as such anticipates it.  

Instant claims 66, 67 and 69 are included in this rejection because an antibody having the same CDRs as the antibody recited in the claims of ‘593 would be expected to compete for binding to KIR2DL1 and humanizing or chimerizing a non-human antibody (i.e., having the same CDRs but human framework or constant region residues) for administration to a human individual was well known in the art and obvious to have performed before the instant invention was made.  Chimeric or humanized antibodies and antigen-binding fragments thereof were well known in the art prior to the time the instant invention was made for their reduced immunogenicity in comparison with a murine antibody for administration to a human subject, as is evidenced for example by US 5,585,089 (see entire reference, especially background of the invention and claims), and so it would have been prima facie obvious to have constructed chimeric and humanized versions of a competing non-human antibody or antigen-binding fragment thereof to use in the method of the claims of’866.

The instant claims that recite the specific HLA-C molecules are included in this rejection because they are inherent properties of antibodies that bind to one or the other of KIR2DL or KIR2DL2/3.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 42, 43 and 65-73 are directed to an invention not patentably distinct from claims 108-115, 117-124, 126 and 128 of commonly assigned 14/753,886, as enunciated supra. 

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

22.  Claims 42, 43, 56-63 and 65-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7,803,376. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 7,803,376 inhibit the activity of an inhibitory receptor expressed on a NK cell, including for treatment of a subject and wherein the method further comprises administering a therapeutic antibody that binds to CD16 via the Fc portion thereof, the method comprising administering an antibody that binds to a common determinant of KIR2DL1 and KIR2DL2/3 and inhibits the KIR2DL1/KIR2DL2/3-mediated inhibition of NK cell cytotoxicity. The method of the claims of ‘376 include wherein the antibody binds to the same epitope as does DF200 or that competes with DF200 or is DF200, and including wherein the antibody inhibits the binding of a HLA-C allele molecule having a Lys residue at position 80 to a human KIR2DL1 receptor, and the binding of a HLA-C molecule having an Asn residue at position 80 to human KIR2DL2 and KIR2DL3 receptors.

The instant claims that recite the specific HLA-C molecules are included in this rejection because they are inherent properties of antibodies that bind to one or the other of KIR2DL1 or KIR2DL2/3 and because of the recitation in claim 15 of ‘376. Instant claim 43 is included in this rejection because claim 8 recites wherein the therapeutic antibody is rituximab or alemtuzumab (i.e., two antibodies used for treatment of cancer) and so the method treats cancer and is performed by administration to a human cancer patient. 

The instant claims that recite human, chimeric or humanized are included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art to have made such a version of the anti-KIR antibody and to use wherein the subject is a human, particularly in light of the recitation in claim 7 of ‘376 that the therapeutic antibody is human, humanized or chimeric.  One of ordinary skill in the art would have been motivated to do this in order to avoid deleterious human anti-mouse or other specificity reactions that ensue after administration of a non-human antibody to a human subject. The instant claims that recite specific antigen-binding antibody fragments are included in this rejection because the advantages of using smaller antibody fragments such as for example scFv fragments were well known in the art before the instant application is made, as is evidenced by Bird et al (Science, 1988, 242: 423-426) who teach that single chain variable fragments of antibodies are advantageous to use in clinical applications such as in treating cancers because of their small size, serum clearance, and higher solid tumor penetration (see entire reference, especially abstract and second to last paragraph of reference).  

Claims 42, 43, 56-63 and 65-73 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned 7,803,376, as enunciated supra. 


The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 7,803,376, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

23.  Claims 42, 43, 65, 68 and 70-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,253,095. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10,253,095 are drawn to a method of treating melanoma in a human subject comprising administering to a human subject an antibody or antigen-binding fragment thereof that cross-reacts with KIR2DL1 And KIR2DL2/3 on a NK and blocks KIR2DL1 and KIR2DL2/3-mediated inhibition of NK cell cytotoxicity, thereby potentiating NK cell cytotoxicity, wherein the antibody comprises the VL/VH or ones with at least 90% sequence identity thereto to SEQ ID NO 13/15.  U.S. Patent No. 10,253,095 evidences that SEQ ID NO: 13/15 are the VL/VH of mAb 1-7F9, respectively (see for example, Fig. 5 A and C of ‘’095).  The administered antibody is a species of that recited in the instant claims, and as such anticipates it.  

The instant claims that recite the specific HLA-C molecules are included in this rejection because the recited properties are inherent properties of antibodies that bind to one or the other of KIR2DL1 and/or KIR2DL2/3.  The instant claims that recite specific antigen-binding antibody fragments are included in this rejection because the advantages of using smaller antibody fragments such as for example scFv fragments were well known in the art before the instant application is made, as is evidenced by Bird et al (Science, 1988, 242: 423-426) who teach that single chain variable fragments of antibodies are advantageous to use in clinical applications such as in treating cancers because of their small size, serum clearance, and higher solid tumor penetration (see entire reference, especially abstract and second to last paragraph of reference).  The instant claims that recite human, chimeric or humanized are included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art to have made such a version of the anti-KIR antibody and to use wherein the subject is a human, particularly in light of the recitation in claim 7 of ‘376 that the therapeutic antibody is human, humanized or chimeric.  One of ordinary skill in the art would have been motivated to do this in order to avoid deleterious human anti-mouse or other specificity reactions that ensue after administration of a non-human antibody to a human subject.  

Claims 42, 43, 65, 68 and 70-73 are directed to an invention not patentably distinct from claims 1-7 of commonly assigned 10,253,095, as enunciated supra. 

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 10,253,095, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

24.  Claims 42, 43, 65, 68 and 70-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 10,494,433. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10,494,433 are drawn to a method of treating multiple myeloma in a human subject comprising administering an anti-KIR antibody comprising the CDRs in the heavy chain variable region set forth in SEQ ID NO: 3 and the CDRs in the light chain variable region set forth in SEQ ID NO: 5.  The administered antibody is a species of that recited in the instant claims, and as such anticipates it.  

The specification of U.S. Patent No. 10,494,433 evidences that SEQ ID NO: 1 and 2 are the heavy and light chains of the fully human anti-KIR mAb referred to as “Lirilumab” as well as “1-7F9 (S241P)” that comprises the same heavy and light chain variable regions as does mAb “1-7F9 and binds to the same epitope as does mAb 1-7F9 (e.g., column 13 at lines 47-61). The specification of U.S. Patent No. 10,494,433 further evidences that the antibody comprises the CDRs of the VH region of lirilumab having the sequence shown in SEQ ID NO: 3 and the CDRs of the light chain variable region of Lirilumab having the sequence shown in SEQ ID NO: 5 (e.g., column 2 at lines 50-62). The specification of U.S. Patent No. 10,494,433 also evidences that mAb 1-7F9 binds to KIR2DL1 and KIR2DL2/3 an potentiates NK cell activity by reducing, neutralizing and/or reversing inhibition of NK cell cytotoxicity mediated by any or all of these said KIRs (e.g., column at lines 27-40).  Since the mAb in the claims of U.S. Patent No. 10,494,433 bind the same epitope as does mAb 1-7F9, it is an expected property of the mAb in the claims of ‘433 that it does as well.  

The instant claims that recite the specific HLA-C molecules are included in this rejection because the recited properties are inherent properties of antibodies that bind to one or the other of KIR2DL1 and/or KIR2DL2/3.  The instant claims that recite specific antigen-binding antibody fragments are included in this rejection because the advantages of using smaller antibody fragments such as for example scFv fragments were well known in the art before the instant application is made, as is evidenced by Bird et al (Science, 1988, 242: 423-426) who teach that single chain variable fragments of antibodies are advantageous to use in clinical applications such as in treating cancers because of their small size, serum clearance, and higher solid tumor penetration (see entire reference, especially abstract and second to last paragraph of reference).  The instant claims that recite human, chimeric or humanized are included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art to have made such a version of the anti-KIR antibody and to use wherein the subject is a human, particularly in light of the recitation in claim 7 of ‘376 that the therapeutic antibody is human, humanized or chimeric.  One of ordinary skill in the art would have been motivated to do this in order to avoid deleterious human anti-mouse or other specificity reactions that ensue after administration of a non-human antibody to a human subject.  

Claims 42, 43, 65, 68 and 70-73 are directed to an invention not patentably distinct from claims 1-11 and 13 of commonly assigned 10,494,433, as enunciated supra. 

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 10,494,433, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

25.  Claims 42, 43, 56-63 and 65-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,059,765. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-21 of 10,059,765 are drawn to a method of treating a disease in a human subject comprising administering at least one anti-NK cell inhibitory receptor antibody or antigen-binding fragment thereof that binds to a common determinant of KIR2DL human receptors and inhibits KIR2DL-mediated inhibition of NK cell cytotoxicity and binds to a common determinant of KIR2DL1, and KIR2DL2/3 human receptors and inhibits KIR2DL1- and KIR2DL2/3-meidated inhibition of NK cell cytotoxicity or inhibits the binding of an HLA-C polypeptide having a Lys residue at position 80 to a human KIR2DL1 receptor, and the binding of an HLA-C polypeptide having an Asn residue at position 80 to a human KIR2DL2/3 receptor.  The method of ‘765 also comprises administering an antibody that binds to the same epitope on a KIR receptor expressed on the surface of a human NK cell as does mAb DF200 (deposited as CNCM-I-3224) or competes with mAb DF200 or is mAb DF200 or a fragment or derivative thereof.  The method comprises treating tumors, viral infections non-tumorigenic pathological cells.  Although the claims of ‘765 do not recite that the anti-KIR mAb is chimeric, human or humanized, the claims of ‘765 recite that the method comprises administering a therapeutic antibody or antigen-binding fragment thereof, wherein the antibody is human, humanized or chimeric; thus, as the claims of ‘765 teat a human patient, it would have also been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used a human, chimeric or humanized version of the anti-KIR antibody in the method of ‘765 and to have administered it.  One of ordinary skill in the art would have been motivated to do this in order to minimize human anti-non-human antibody reactivity. 

The instant claims that recite the specific HLA-C molecules are included in this rejection because they are inherent properties of antibodies that bind to one or the other of KIR2DL1 or KIR2DL2/3. Instant claim 43 is included in this rejection because claim 7 of ‘765 recites wherein the therapeutic antibody is rituximab or alemtuzumab (i.e., two antibodies used for treatment of cancer) and so the method treats cancer and is performed by administration to a human cancer patient. 

The instant claims that recite specific antigen-binding antibody fragments are included in this rejection because the advantages of using smaller antibody fragments such as for example scFv fragments were well known in the art before the instant application is made, as is evidenced by Bird et al (Science, 1988, 242: 423-426) who teach that single chain variable fragments of antibodies are advantageous to use in clinical applications such as in treating cancers because of their small size, serum clearance, and higher solid tumor penetration (see entire reference, especially abstract and second to last paragraph of reference).  

Claims 42, 43, 56-63 and 65-73 are directed to an invention not patentably distinct from claims 1-21 of commonly assigned 10,059,765, as enunciated supra. 

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 10,059,765, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

26.  Claims 42, 43, 56-63 and 65-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,090,876. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 9,090,876 are drawn to a method of inhibiting the activity of an inhibitory receptor expressed on an NK cell comprising administering an antibody 
or antigen-binding fragment thereof that binds to a common determinant of KIR2DL human receptors and inhibits KIR2DL-mediated inhibition of NK cell cytotoxicity and binds to a common determinant of KIR2DL1, and KIR2DL2/3 human receptors and inhibits KIR2DL1- and KIR2DL2/3-meidated inhibition of NK cell cytotoxicity or inhibits the binding of an HLA-C polypeptide having a Lys residue at position 80 to a human KIR2DL1 receptor, and the binding of an HLA-C polypeptide having an Asn residue at position 80 to a human KIR2DL2/3 receptor.  The method of ‘876 also comprises administering an antibody that binds to the same epitope on a KIR receptor expressed on the surface of a human NK cell as does mAb DF200 (deposited as CNCM-I-3224) or competes with mAb DF200 or is mAb DF200 or a fragment or derivative thereof.  Although the claims of ‘876 do not recite that the anti-KIR mAb is chimeric, human or humanized, the claims of ‘876 recite that the method comprises administering a therapeutic antibody or antigen-binding fragment thereof, wherein the antibody is human, humanized or chimeric; thus, as the claims of ‘876 treat a human patient, it would have also been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used a human, chimeric or humanized version of the anti-KIR antibody in the method of ‘876 and to have administered it.  One of ordinary skill in the art would have been motivated to do this in order to minimize human anti-non-human antibody reactivity. 

The instant claims that recite the specific HLA-C molecules are included in this rejection because they are inherent properties of antibodies that bind to one or the other of KIR2DL1 or KIR2DL2/3. Instant claim 43 is included in this rejection because claim 8 of ‘876 recites wherein the therapeutic antibody is rituximab or alemtuzumab (i.e., two antibodies used for treatment of cancer) and so the method treats cancer and is performed by administration to a human cancer patient. 

The instant claims that recite specific antigen-binding antibody fragments are included in this rejection because the advantages of using smaller antibody fragments such as for example scFv fragments were well known in the art before the instant application is made, as is evidenced by Bird et al (Science, 1988, 242: 423-426) who teach that single chain variable fragments of antibodies are advantageous to use in clinical applications such as in treating cancers because of their small size, serum clearance, and higher solid tumor penetration (see entire reference, especially abstract and second to last paragraph of reference).  

Claims 42, 43, 56-63 and 65-73 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned 9,090,876, as enunciated supra. 

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 10,059,765, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

27.  Claims 42, 43, 56-63 and 65-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,993, 319. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 8,993, 319 are drawn to a method of inhibiting the activity of an inhibitory receptor expressed on an NK cell comprising administering an antibody 
or antigen-binding fragment thereof that binds to a common determinant of KIR2DL human receptors and inhibits KIR2DL-mediated inhibition of NK cell cytotoxicity and binds to a common determinant of KIR2DL1, and KIR2DL2/3 human receptors and inhibits KIR2DL1- and KIR2DL2/3-meidated inhibition of NK cell cytotoxicity or inhibits the binding of an HLA-C polypeptide having a Lys residue at position 80 to a human KIR2DL1 receptor, and the binding of an HLA-C polypeptide having an Asn residue at position 80 to a human KIR2DL2/3 receptor.  The method of ‘319 also comprises administering an antibody that binds to the same epitope on a KIR receptor expressed on the surface of a human NK cell as does mAb DF200 (deposited as CNCM-I-3224) or competes with mAb DF200 or is mAb DF200 or a fragment or derivative thereof.  Although the claims of ‘319 do not recite that the anti-KIR mAb is chimeric, human or humanized, the claims of ‘319 recite that the method comprises administering a therapeutic antibody or antigen-binding fragment thereof, wherein the antibody is human, humanized or chimeric; thus, as the claims of ‘876 treat a human patient, it would have also been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used a human, chimeric or humanized version of the anti-KIR antibody in the method of ‘319 and to have administered it.  One of ordinary skill in the art would have been motivated to do this in order to minimize human anti-non-human antibody reactivity. 

The instant claims that recite the specific HLA-C molecules are included in this rejection because they are inherent properties of antibodies that bind to one or the other of KIR2DL1 or KIR2DL2/3. Instant claim 43 is included in this rejection because claim 8 of ‘319 recites wherein the therapeutic antibody is rituximab or alemtuzumab (i.e., two antibodies used for treatment of cancer) and so the method treats cancer and is performed by administration to a human cancer patient. 

The instant claims that recite specific antigen-binding antibody fragments are included in this rejection because the advantages of using smaller antibody fragments such as for example scFv fragments were well known in the art before the instant application is made, as is evidenced by Bird et al (Science, 1988, 242: 423-426) who teach that single chain variable fragments of antibodies are advantageous to use in clinical applications such as in treating cancers because of their small size, serum clearance, and higher solid tumor penetration (see entire reference, especially abstract and second to last paragraph of reference).  
Claims 42, 43, 56-63 and 65-73 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned 9,090,876, as enunciated supra. 

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 10,059,765, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

28.  Claims 42, 43, 65, 68 and 70-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,789,182. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 9,789,182 are drawn to a method of treating a solid tumor in a human patient diagnosed with NSCLC, CRPC and/or melanoma comprising administering an anti-KIR antibody comprising the CDRs in the heavy chain variable region set forth in SEQ ID NO: 3 and the CDRs in the light chain variable region set forth in SEQ ID NO: 5.  The administered antibody is a species of that recited in the instant claims, and as such anticipates it.  

The specification of U.S. Patent No. 9,789,182 evidences that SEQ ID NO: 1 and 2 are the heavy and light chains of the anti-KIR mAb referred to as “Lirilumab” as well as “1-7F9 (S241P)” that comprises the same heavy and light chain variable regions as does mAb “1-7F9 and binds to the same epitope as does mAb 1-7F9 (e.g., column 10 at lines 27-38). The specification of U.S. Patent No. 9,789,182 further evidences that the antibody comprises the CDRs of the VH region of lirilumab having the sequence shown in SEQ ID NO: 3 and the CDRs of the light chain variable region of Lirilumab having the sequence shown in SEQ ID NO: 5 (e.g., paragraph spanning columns 2-3). The specification of U.S. Patent No. 9,789,182 also evidences that mAb 1-7F9 binds to KIR2DL1 and KIR2DL2/3 an potentiates NK cell activity by reducing, neutralizing and/or reversing inhibition of NK cell cytotoxicity mediated by any or all of these said KIRs (e.g., column 10 at lines 4-20).  Since the mAb in the claims of U.S. Patent No. 9,789,182 bind the same epitope as does mAb 1-7F9, it is an expected property of the mAb in the claims of ‘433 that it does as well.  

The instant claims that recite the specific HLA-C molecules are included in this rejection because the recited properties are inherent properties of antibodies that bind to one or the other of KIR2DL1 and/or KIR2DL2/3.  The instant claims that recite specific antigen-binding antibody fragments are included in this rejection because the advantages of using smaller antibody fragments such as for example scFv fragments were well known in the art before the instant application is made, as is evidenced by Bird et al (Science, 1988, 242: 423-426) who teach that single chain variable fragments of antibodies are advantageous to use in clinical applications such as in treating cancers because of their small size, serum clearance, and higher solid tumor penetration (see entire reference, especially abstract and second to last paragraph of reference).  The instant claims that recite human, chimeric or humanized are included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art to have made such a version of the anti-KIR antibody and to use wherein the subject is a human, as is evidenced by for example by US 5,585,089 (see entire reference, especially background of the invention and claims).  One of ordinary skill in the art would have been motivated to do this in order to avoid deleterious human anti-mouse or other specificity reactions that ensue after administration of a non-human antibody to a human subject.  

Claims 42, 43, 65, 68 and 70-73 are directed to an invention not patentably distinct from claims 1-15 of commonly assigned 9,789,182, as enunciated supra. 

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 9,789,182, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

29.  Claims 42, 43, 65, 68 and 70-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,688,180. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10,688,180 are drawn to a method of treating a solid tumor in a human patient diagnosed with NSCLC, CRPC and/or melanoma comprising administering an anti-KIR antibody comprising the CDRs in the heavy chain variable region set forth in SEQ ID NO: 3 and the CDRs in the light chain variable region set forth in SEQ ID NO: 5.  The administered antibody is a species of that recited in the instant claims, and as such anticipates it.  

The specification of U.S. Patent No. 10,688,180 evidences that SEQ ID NO: 1 and 2 are the heavy and light chains of the anti-KIR mAb referred to as “Lirilumab” as well as “1-7F9 (S241P)” that comprises the same heavy and light chain variable regions as does mAb “1-7F9 and binds to the same epitope as does mAb 1-7F9 The specification of U.S. Patent No. 10,688,180 further evidences that the antibody comprises the CDRs of the VH region of lirilumab having the sequence shown in SEQ ID NO: 3 and the CDRs of the light chain variable region of Lirilumab having the sequence shown in SEQ ID NO: 5). The specification of U.S. Patent No. 10,688,180 also evidences that mAb 1-7F9 binds to KIR2DL1 and KIR2DL2/3 an potentiates NK cell activity by reducing, neutralizing and/or reversing inhibition of NK cell cytotoxicity mediated by any or all of these said KIRs (e.g., column 3 at lines 5-17, column 10 at lines 25-35 and 41-67, column 11 at lines 1-11).  Since the mAb in the claims of U.S. Patent No. 10,688,180 bind the same epitope as does mAb 1-7F9, it is an expected property of the mAb in the claims of ‘180 that it does as well.  

The instant claims that recite the specific HLA-C molecules are included in this rejection because the recited properties are inherent properties of antibodies that bind to one or the other of KIR2DL1 and/or KIR2DL2/3.  The instant claims that recite specific antigen-binding antibody fragments are included in this rejection because the advantages of using smaller antibody fragments such as for example scFv fragments were well known in the art before the instant application is made, as is evidenced by Bird et al (Science, 1988, 242: 423-426) who teach that single chain variable fragments of antibodies are advantageous to use in clinical applications such as in treating cancers because of their small size, serum clearance, and higher solid tumor penetration (see entire reference, especially abstract and second to last paragraph of reference).  The instant claims that recite human, chimeric or humanized are included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art to have made such a version of the anti-KIR antibody and to use wherein the subject is a human, as is evidenced by for example by US 5,585,089 (see entire reference, especially background of the invention and claims).  One of ordinary skill in the art would have been motivated to do this in order to avoid deleterious human anti-mouse or other specificity reactions that ensue after administration of a non-human antibody to a human subject.  

Claims 42, 43, 65, 68 and 70-73 are directed to an invention not patentably distinct from claims 1-15 of commonly assigned 10,688,180, as enunciated supra. 

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 10,688,180, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

30.  No claim is allowed.

31.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644